                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                           No.   f5·. 2Q, CJ<- \·5'2.-FL-
UNITED STATES OF AMERICA               )
                                       )
             V.                        )
                                       )        CRIMINAL INFORMATION
JOHNNIE EARL HARRELL, JR.              )

      The United States Attorney charges that:

      Beginning in or about 2008, and continuing up to and including August 2019,

m the Eastern District of North Carolina, the defendant, JOHNNIE EARL

HARRELL, JR., being an officer and employee of Welcome Federal Credit Union,

formerly doing business as Members Heritage Credit Union, formerly doing business

as Liberty Alliance Federal Credit Union, willfully and with intent to injure and

defraud, did embezzle, abstract, purloin and misapply more than $1,000 in moneys,

funds, credits and other things of value belonging to, and pledged and otherwise

entru~ted to the care of Welcome Federal Credit Union, formerly doing business

Members Heritage Credit Union, formerly doing business as Liberty Alliance Federal

Credit Union, a credit union whose accounts were then insured by the National Credit

Union Administration, in violation of Title 18, United States Code, Section 657.




                                           1




       Case 5:20-cr-00152-FL Document 5 Filed 04/03/20 Page 1 of 3
- I




                                      FORFEITURE NOTICE

            The defendant, JOHNNIE EARL HARRELL, JR., is hereby given notice that

      all of the defendant's interest in all property specified herein is subject to forfeiture.

            Upon conviction of the offense alleged in the Criminal Information, the

      defendant shall forfeit to the United States, pursuant to Title 18, United States Code,

      Section 982(a)(2)(B), as made applicable by Title 28, United States Code, Section·

      2461(c), any property that constitutes or is derived from proceeds traceable to the .

      said offense.

            The forfeitable property includes, but is not limited, to at least $645; 118 in
                                        '       '
      criminal proceeds personally obtained by the defendant.

            If any of the above-described forfeitable property, as a result of any act or

      omission of the defendant:

          (1) cannot be located upon the exercise of due diligence;

          (2) has been transferred or sold to, or deposited with, a third party;

          (3) has been placed beyond the jurisdiction of the court;

          (4) has been substantially diminished in value; or

          (p) has been commingled with other property which cannot be subdivided

              without difficulty;




                                                    2




              Case 5:20-cr-00152-FL Document 5 Filed 04/03/20 Page 2 of 3
 it is the intent of the United States, pursuant to Title 21, United States Code, Section

 853(p), to seek forfeiture of any other property of the defendant up to the value of the

 forfeitable property described above.



 ROBERT J. HIGDON, JR.
 United States Attorney


\l.         ~
 BY: TOBY
 Assistant United States Attorne




                                            3




         Case 5:20-cr-00152-FL Document 5 Filed 04/03/20 Page 3 of 3
